Citation Nr: 0014384	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-48 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
November 1969, and from November 1972 to June 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a July 1996 rating action, with 
which the veteran expressed disagreement in September 1996.  
A statement of the case was issued in September 1996, and the 
veteran's appeal was perfected upon the receipt at the RO in 
November 1996 of a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  A supplemental statement of the case was issued in 
September 1998 and, in February 1999, the veteran appeared 
before the undersigned Member of the Board at a Travel Board 
hearing conducted at the RO.  Thereafter, the case was 
transferred to Washington, DC, for a decision by the Board.  

In May 1999, the Board remanded the matter to the RO for 
additional development, and a supplemental statement of the 
case was issued in September 1999.  Thereafter, the case was 
returned to the Board, where it was referred to the service 
organization representing the veteran for final appellate 
argument.  In May 2000, the Board received an "Appellant's 
Brief" from the service organization representing the 
veteran, after which the case was forwarded to the 
undersigned for review. 

REMAND

As set forth in the Board's 1999 Remand, the veteran contends 
that his current thoracic and cervical spine complaints may 
be attributed to his duty as a jet aircraft pilot during his 
1972-1980 period of service.  He maintains that these 
complaints may be attributed to prolonged in-service use of 
an ill-fitting harness with which he was strapped to his 
ejection seat when flying.  He has also referred to the 
tremendous G-forces to which his spine was subjected in both 
training and flying on duty.

As the Board also noted in our previous Remand, the veteran's 
service medical records do not show any complaints of 
cervical spine pain, but numerous complaints of upper back 
pain were recorded between 1974 and 1978.  One record in 
particular, dated in 1975, revealed that these complaints 
were present after a flight, and were more noticeable after a 
long flight.  This same record showed that the veteran was 
diagnosed to have Scheuermann's Disease - Juvenile Kyphosis, 
and dorsal scoliosis.  This disorder affects the vertebrae, 
and is a disease of the growth or ossification centers in 
children which begins as a degeneration or necrosis, followed 
by regeneration or recalcification.  See Dorland's 
Illustrated Medical Dictionary, 1198 (27th ed. 1988).  
Service records dated after 1978 do not reflect treatment for 
any spine complaints, and the report of an examination 
conducted in December 1979, which appears to have been the 
veteran's separation examination, shows that no abnormalities 
of the spine were noted upon clinical evaluation.  (It is 
noted, however, that the veteran indicated in his medical 
history, that he had recurrent back pain.)  

Following service, there are no records of any thoracic or 
cervical spine complaints until 1993, some 13 years later.  
In connection with his current claim, however, the veteran 
did submit copies of chiropractic records dated in 1993 and 
1994, which show numerous complaints and treatment related to 
the mid-back and neck.  These records do not, however, 
contain any medical opinions relating the veteran's 
complaints to service.  

In 1997, the veteran submitted a letter from a chiropractor 
who apparently began treating him in February 1996.  In this 
letter, the chiropractor indicated that her examination of 
the veteran -

revealed positive orthopedic and neurological 
findings for scoliosis and extensive degenerative 
changes thruout [sic] his spinal musculature.  In 
particular, [she] noted moderate to severe muscular 
contractions with fibrosis occurring in his 
thoracic and lumbar spinal muscles.

She went on to state that -

[t]he binding and constricting influence of 
undersized gear worn for long periods of time while 
seated in an aircraft would certainly produce the 
scoliosis and other musculoskeletal conditions 
which [the veteran] now has. . . .

In my 19 years of practice, I have examined and 
treated several hundred cases of adult-onset 
scoliosis with attending chronic muscular spascity, 
fibrosis and arthritis.  [The veteran's] history 
and examination findings are consistent with such a 
diagnosis.  

Between April and June 1998, the veteran underwent a number 
of examinations for VA purposes.  X-rays of the cervical 
spine, taken in April 1998, revealed mild degenerative disc 
disease at C6-7, and degenerative spurs at C3-4 uncovertebral 
joint.  X-rays of the thoracic spine taken at that time 
revealed a calcified disc at
T8-9, minimal degenerative spur formation, mild osteoporosis, 
and minimal dextroscoliosis.  The actual report of the 
examination conducted in April 1998 included the notation 
that the veteran reported he had a scoliosis as a teenager, 
and revealed that there was a kyphosis at the dorsal spine, 
with mild scoliosis.  The diagnoses were "kyphoscoliosis, 
thoracic spine" and "rule out ankylosing spondylitis, 
spine."  It appears that the latter diagnosis may only 
relate to the lumbar spine, which is not at issue in the 
present appeal, but in any case, the examiner (who noted he 
had reviewed the veteran's claims file) also wrote -

In summary, we have this 49 year old gentleman with 
a scoliosis of the spine, noted as a teenager.  
Symptoms began after flight school with a tight 
torso harness.  The scoliosis and kyphosis 
certainly has not been aggravated by this soft 
tissue harness, but it seems that this could have 
precipitated the symptoms.  The kyphoscoliosis is 
not the cause of the back symptoms.  The symptoms 
he developed are the result of a tight harness on a 
mechanically abnormal spine.  There is no evidence 
of disc protrusion and the patient would probably 
be helped with a back strengthening exercise 
program.   

A different physician examined the veteran for VA purposes in 
June 1998.  Although he indicated that he had not reviewed 
the claims file, he noted the veteran's report of in-service 
complaints, and the veteran's contentions in that regard with 
respect to his current complaints.  He also noted that the 
veteran's neck problems apparently had begun only six years 
earlier (which would have been in 1992).  His examination of 
the veteran's back revealed minimal scoliosis to the right, 
and full range of motion of the cervical spine.  He noted the 
findings revealed by X-rays taken of the veteran's lumbar and 
cervical spine, and his diagnostic assessment was as follows:

1.  Degenerative arthritis  

2.  Discogenic disease

3.  Possible inflammatory polyarthropathy, i.e., 
ankylosing spondylitis, based on history of back 
pain and fused SI joints, however, there is no 
other evidence to support this diagnosis.
Plan:  H&AB 27 will be ordered.  

This examiner also provided some additional comments as 
follows:  

In my medical opinion, it is unlikely that 
individual's term of service in the military either 
precipitated or aggravated his particular 
complaints vis-à-vis his back and cervical spine.  
In all medical likelihood, his articular complaints 
represent natural progression of disease.  

As the Board noted in 1999, the veteran's disability picture, 
as of the time of his June 1998 examinations, was somewhat 
confusing.  Clearly, there were mid-back complaints noted 
during service, and the veteran was diagnosed at that time as 
having dorsal scoliosis and a congenital disorder.  In 
addition, since the veteran's complaints at that time were 
noted to occur after flying, his contention that those 
complaints were related to an ill-fitting harness appears 
plausible.  After service, however, there was a 13-year gap 
with no evidence of any medical care being provided for any 
spine complaints.  In 1993, the veteran again sought 
professional care for back complaints, but, in addition to 
the disorders noted in service, X-ray reports showed that the 
thoracic spine was affected by a calcified disc, degenerative 
spur formation, and mild osteoporosis.  X-rays of the 
cervical spine showed the veteran to be affected by 
degenerative disc disease and degenerative spurs.

These X-ray findings notwithstanding, the VA physician who 
examined the veteran in April 1998 appeared to have diagnosed 
the veteran as having only kyphoscoliosis of the thoracic 
spine, and he does not appear to have addressed the cervical 
spine.  Moreover, this physician went on to state that the 
kyphoscoliosis was not the cause of the veteran's symptoms, 
but rather, he appeared to attribute the veteran's symptoms 
to the tight harness the veteran wore in service.  In doing 
so, however, it is not clear whether the physician was 
referring to current symptoms or to only the symptoms the 
veteran exhibited in service.  Furthermore, this physician 
indicated that the veteran also might have ankylosing 
spondylitis, which would account for some of his symptoms.  
Significantly, however, the test he apparently recommended to 
make that determination does not appear to have been 
accomplished.  

The VA physician who conducted the examination of the veteran 
in June 1998 did not resolve those questions that were raised 
by the report of the April 1998 examination.  In addition, it 
must be noted that this physician did not have the benefit of 
the veteran's claims file with him when he examined the 
veteran, and his diagnostic assessment does not make clear 
the segment of the spine (e.g., cervical, thoracic, or 
lumbar) to which he was referring in rendering his diagnosis.  
Moreover, like the first physician, this second physician 
also raised the possibility of the presence of ankylosing 
spondylitis to account for the veteran's complaints, but, as 
with the first, it does not appear that the recommended test 
to confirm that diagnosis was performed. 

In addition to the foregoing, the Board also noted, in the 
prior Remand, that neither of the VA physicians who examined 
the veteran commented upon the opinion provided in 1997 by 
the veteran's chiropractor.  She is apparently of the view 
that the veteran's current disability, which she 
characterizes as scoliosis and extensive degenerative 
changes, may be attributed entirely to the veteran's 
particular service experiences.  

In view of the foregoing, the Board remanded the veteran's 
claim in May 1999, in order to have the veteran undergo a 
current examination that would clearly identify each 
disability presently affecting his thoracic and cervical 
spine, and to obtain an opinion as to the etiology of an any 
current impairment.  

In July 1999, the veteran underwent the examination requested 
by the Board in our May 1999 Remand.  The report of that 
examination, which apparently included
X-rays of the veteran's cervical and thoracic spine, 
contained detailed current findings.  Following this 
examination, the diagnoses entered were as follows:  

1.  Cervical and thoracic spine strain, consistent 
with in-service complaints.

2.  Thoracic spine kyphosis, with degenerative disc 
disease and minimal right scoliosis.

Under the heading "Discussion," this examiner made some 
additional comments.  In pertinent part, these were as 
follows:  

It is my overall impression of this veteran that 
the elements of muscle and ligament strains in the 
cervical and dorsal portions of the spine developed 
when he was in the service.  There are adequate 
service records that appear to cover this, although 
none mention, specifically, wearing of the torso 
harness.  The medical records, in review, tend to 
indicate that the veteran had a relatively free 
period of complaints and then in 1993, he again 
developed complaints in the similar areas of the 
back as affected before.  So the answer to your 
first question is that the cervical and thoracic 
spine strain are related to the back complaints 
noted in the service records.  

I believe that it is more likely than not that the 
present symptoms are related to the thoracic 
kyphosis and degenerative disc disease, and are not 
the residuals of an injury that occurred in the 
1970's, when he was in the service, which appears 
to have subsided once he was no longer involved in 
that type of duty.  

In reviewing the findings from this examination, as 
well as the submitted medical records, I do not 
find that there is any specific involvement of the 
cervical spine.  Indeed, there are relatively free 
motions of the cervical spine noted on this 
examination and x-rays show no definite 
involvement, except for the increase in lordosis, 
which is secondary to the veteran's progressive 
dorsal kyphosis; having to work harder and harder 
to hold the head up because of the forward 
inclination of the thoracic spine.  

It is my considered opinion that this individual's 
minimal right dorsal (thoracic) scoliosis was a 
childhood development and I do not believe that 
this was caused or aggravated, in any way, by his 
period of time in activities in the service.  The 
thoracic kyphosis is a gradually-developing problem 
with this individual, much as an arthritic 
complaint, and is accompanied by x-ray findings of 
osteophytes, indicating degenerative disc disease 
and, along with this, calcification of some of the 
intervertebral discs.  

Again, I do not feel that the thoracic kyphosis and 
degenerative disc disease is due to any activities 
in the service which this veteran relates.  I do 
not feel that the wearing of the torso harness 
caused the thoracic kyphosis or degeneration to 
occur.  I believe that this is a naturally 
progressing phenomenon in this individual.  In this 
regard, I must disagree with the comments made by 
the chiropractor,  I do not see any indication that 
this spine condition is caused or aggravated by any 
activities in the service.  The increase severity 
is due to natural progression and not beyond the 
natural course of the disease.  

Also in this regard, after he was discharged from 
the service, there was a period of improvement, 
indicating that the symptoms were more of a 
musculoligamentous strain problem imposed by the 
described harness that this veteran had to wear.  

From the foregoing report, one could reasonably conclude that 
it was the opinion of the physician who conducted this 
examination, that the thoracic spine kyphosis, with 
degenerative disc disease and scoliosis affecting this 
veteran's spine, was neither incurred in, nor aggravated by 
service.  On the other hand, there remains some confusion 
regarding the diagnosis, "Cervical and thoracic spine 
strain, consistent with in-service complaints," that was 
entered.  

Including this strain as a current diagnosis implies that it 
is a disability currently affecting the veteran.  Indeed, in 
our 1999 Remand, we specifically asked that each disability 
affecting the veteran's thoracic and cervical spine be 
identified.  Moreover, in the first paragraph in the 
examiner's "Discussion" quoted above, he appears to link 
this cervical and thoracic strain to the veteran's service.  
In the very next paragraph, however, the examiner opines that 
the veteran's current symptoms are related to his thoracic 
kyphosis and degenerative disc disease.  This seems to imply 
that the strain, identified in the first diagnosis, is not 
productive of any symptoms.  If it is true, however, that the 
veteran's current thoracic and cervical spine strain is 
productive of no symptoms, one wonders about the basis for 
diagnosing the presence of a strain in the first place, and 
whether that represents a current diagnosis, or only a 
description of the veteran's medical history.   

Moreover, the examiner stated further on his report that he 
did not find "any specific involvement of the cervical 
spine."  This again appears to raise a question as to the 
basis for the first diagnosis of cervical spine strain.  In 
addition, it seems to be inconsistent with the X-ray report 
that accompanied the veteran's April 1998 examination report.  
At that time, it was indicated that the veteran had "[m]ild 
degenerative disc disease at C6-7," and "[d]egenerative 
spurs at C3-4 uncovertebral joint."  

Although we recognize that this case was previously remanded 
in order to obtain clarification with respect to nature and 
etiology of any cervical and thoracic spine disabilities 
affecting the veteran, given that there remains some 
confusion regarding the nature of the disability(ies) 
affecting the veteran's cervical and thoracic spine, and the 
relationship, if any, of such disabilities to the veteran's 
service, it will be necessary to defer a final determination 
in this appeal, yet again, until that confusion is resolved.  
In this regard, we note that in Stegall v. West, 11 Vet.App. 
268 (1998), the U.S. Court of Appeals for Veterans Claims 
determined that a previous remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  The Court held that "where, as here, 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 217.

We appreciate the efforts of the RO to resolve the medical 
issues in this case, and the extensive report of the most 
recent VA examiner, but we are unable to make dispositive 
inferences, due to the seeming inconsistency in the 
examiner's comments, as to whether there is a nexus between 
any current disability and the veteran's service.  The Board 
is not permitted to reach medical determinations without 
considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following action:  

1.  The RO should make arrangements to provide the 
veteran's claims file to the physician who examined 
the veteran in July 1999, and that person should be 
asked to prepare an addendum to his examination 
report that responds to the following:  

a.  At the time of the July 1999 
examination, did the veteran have 
cervical and/or thoracic spine strain?  
If the answer to this question is in the 
affirmative, what were its 
manifestations, and is it at least as 
likely as not that the strain present in 
July 1999 was causally linked to the back 
complaints noted in the veteran's service 
medical records? 

b.  At the time of the July 1999 
examination, did the veteran manifest 
degenerative disc disease at C6-7, and/or 
degenerative spurs at C3-4 uncovertebral 
joint, as described in an April 1998, X-
ray report?  If the answer to this 
question is in the affirmative, is it at 
least as likely as not that these 
findings are causally linked to the back 
complaints noted in the veteran's service 
medical records?  If it is determined 
that the veteran did not manifest 
degenerative disc disease at C6-7, and/or 
degenerative spurs at C3-4 uncovertebral 
joint, at the time of the July 1999 
examination, that conclusion should be 
reconciled with the April 1998 X-ray 
report reflecting the presence of those 
conditions.  If it is determined that 
another examination of the veteran is 
necessary to respond to any of the 
questions above, that should be so 
arranged, and in any case, for each 
opinion so expressed, citation to 
appropriate supporting records should be 
included along with a complete rationale.   

2.  If the physician who examined the veteran in 
July 1999 is not available, the claims file should 
be referred to another physician knowledgeable in 
the field of spine disabilities, who should examine 
the veteran and identify each of the disabilities 
affecting his thoracic and cervical spine, and 
determine their etiology.  In conducting this 
examination, any special diagnostic tests or 
additional consultations deemed necessary should be 
accomplished.  Moreover, the claims file, to 
include a copy of this Remand, should be made 
available to the examiner(s) so that the veteran's 
pertinent history may be considered.  For each 
disability of the thoracic and cervical spine 
diagnosed upon examination of the veteran, an 
opinion should be entered regarding the likely 
etiology of that disability, and, in particular, 
whether it is at least as likely as not that it is 
related to the back complaints noted in the 
veteran's service medical records.  For each 
opinion so expressed, citation to appropriate 
supporting records should be included.  For any 
disability considered to be congenital in origin, 
the examiner should indicate whether such 
disability was manifested during the veteran's 
service, and if so, whether it underwent an 
increase in severity during service.  If that is 
also the case, the examiner should set forth an 
opinion as to whether this increase in severity was 
due to the natural progress of the condition or 
went beyond natural progress.  In the event any 
opinion reached is inconsistent with any medical 
opinion already of record, an explanation to 
account for any such inconsistency should be 
offered.  A notation that a review of the claims 
file was conducted should also be made part of any 
report provided.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided and any inconsistent diagnoses are 
not reconciled), appropriate corrective action 
should be taken.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a thoracic spine disability and a 
cervical spine disability.  If the veteran's claims 
continue to be denied, he and his representative 
should be furnished a supplemental statement of the 
case that addresses each issue remaining in 
appellate status, as well as all evidence added to 
the record since the last supplemental statement of 
the case.  The veteran and his representative 
should then be given an opportunity to respond, 
after which the case should be returned to the 
Board for further appellate consideration, if 
otherwise in order.

Although no action is required of the veteran until he 
received further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


